Tucker, P.
The trustees of the town of Alexandria conveyed the premises in question to Janies M'Leod, who died leaving Robert M’Leod bis heir at law; he conveyed to Richard Arell, who died leaving the plaintiffs his heirs at law. Thus, the title is complete. Arell had received possession from a purchaser by verbal contract under James M’Leod, held possession for many years, without interruption, till his death, and died in possession. Coryell took possession a year afterwards; which was the trespass complained of. The point on which the district court decided the cause, was, doubtless, that there was no entry by ArelVs heirs after his death; for until entry, the heir cannot maintain trespass against an intruder. But, as there is proof that Arell died in possession, we think that, on a demurrer to evidence, an actual possession in his heirs eo instante that he died, may fairly be presumed; and, therefore, that the plaintiffs were entitled to recover in this action.
Judgement reversed, and judgement entered for the appellants.